          Case 2:21-cv-00030-JM-JJV Document 48 Filed 09/09/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

JARELL D. TERRY                                                                      PLAINTIFF
ADC #149998

v.                              CASE NO: 2:21-cv-00030-JM-JJV

JAMES DYCUS, et al.                                                              DEFENDANTS

                                               ORDER

          The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. After carefully considering the ADC Defendants’

objections and making a de novo review of the record, the Court concludes that the Proposed

Findings and Recommended Disposition should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects.

          IT IS, THEREFORE, ORDERED that:

          1.    Defendants’ Motion for Judgment on the Pleadings (Doc. No. 31) is GRANTED as

to Plaintiff’s claims against Defendants Dycus and Naylor, and to Plaintiff’s meal-related claims

against Defendant Norment.

          2.    Defendants Dycus and Naylor are dismissed from this action.

          3.    Plaintiff’s meal-related claims against Defendant Norment are dismissed from this

action.

          4.    Defendants’ Motion for Judgment on the Pleadings (Doc. No. 31) is DENIED as

to Plaintiff’s excessive force and decontamination claims against Defendants Norment, Graham,

and Kelly.

          5.    The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations would not be taken in good faith.
Case 2:21-cv-00030-JM-JJV Document 48 Filed 09/09/21 Page 2 of 2




DATED this 9th day of September, 2021.



                                         ____________________________________
                                           UNITED STATES DISTRICT JUDGE




                                     2
